DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable except for the objection set forth below. The restriction requirement between species, as set forth in the Office action mailed on 11/5/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Accordingly, claims 6 and 7 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 1 is objected to because of the following informalities: Lines 19-23 are grammatically incorrect. It is suggested to either (a) remove the term “to” from line 19 and insert the term “to” before the term “collect” in line 20 or (b) remove the term “to” from lines 21 and 22.  Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  Line 4 of claim 15 and line 5 of claim 16 recite “luminal” but should recite “lumenal” to match the language used in the rest of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “said data” in line 4 but this phrase lacks proper antecedent basis because it is unclear whether this phrase refers to the “data” introduced in line 3 of claim 15 or the “data” introduced in line 20 of claim 1. For the sake of examination, it is interpreted as referring to the “data” introduced in line 3 of claim 15. Therefore, it is suggested to amend line 4 to recite “said data from said one or more optical antennas
Claim 15 improper recites dependence upon itself. It is therefore unclear as to which previously set forth claim that claim 15 is intended to depend on. For the sake of examination, claim 15 is interpreted as depending on claim 14. 
Claims 16 and 17 are rejected due to their dependence on claim 15. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends on itself and therefore is in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It is suggested to amend claim 15 to recite dependence on claim 14. 

Reasons for Allowance
Claims 1-9, 11, 12 and 14-17 would be allowable if rewritten or amended to overcome the objection and rejections under 35 U.S.C. 112(b) and 112(d) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. Claim 1 has been amended to require a control unit, which the touch sensors and the controllable mechanism are in communication with, that is programmed to collect and process data from the touch sensors, control expansion of the scaffold in accordance with the processed data, and prevent further expansion of the scaffold and provide an indication when optimized deployment of the scaffold is achieved. The inclusion of this limitation overcomes PG PUB 2011/0137155 to Weber et al. which was cited in the last Office Action as being the closest prior art of record because the touch sensors 30 of Weber’s device 10 are not used by the control unit (“processor”, Para 39) to control expansion of the scaffold 20 as claimed, but rather are used to control release of the therapeutic agent (Para 49); additionally, Weber does not disclose that the controllable mechanism (Para 49) is in communication with the control unit. It would not have been obvious to one of ordinary skill in the art to modify Weber such that the touch sensors are used to control expansion of the scaffold instead of control of agent release as doing so would render the device of Weber inoperable for its intended purpose; alternatively, it would have not been obvious to one of ordinary skill in the art to modify Weber’s sensors to both control expansion of the scaffold and control agent release absent a teaching to do so in the prior art. Additionally, the combination of features recited in the independent claim could not be found or was not suggested in the remainder of the prior art of record (including the references cited as being “pertinent” in the Conclusion section below).


Response to Arguments
Applicant’s arguments filed 4/8/2021 have been considered but are moot as all pending claims are allowed, as set forth above.

Conclusion
The Examiner notes that attempts were made to reach the Attorney of Record by phone in order to discuss an Examiner’s Amendment to advance the application to Allowance, however the Attorney was not reachable and messages left were not returned in the limited time required for a response to the Applicant’s Reply after Non-Final. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2010/0163023 to Singh, PG PUB 2010/0222786 to Kassab, and PG PUB 2014/0012160 to Ghaffari et al. each disclose an expandable member including at least one touch sensor on the outer surface thereof that is used to report pressure on contacted tissue, but none of these references disclose that data obtained from the sensor(s) is used to control expansion of the expandable member. PG PUB 2012/0289982 to Gunday et al. discloses an expandable member including at least one touch sensor on the outer surface thereof that detects the state of expansion .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783